NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       OCT 29 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

GLOBAL EBUSINESS SERVICES, INC.;                No.    18-15716
SYED NAZIM ALI,
                                                D.C. No. 3:17-cv-06095-JD
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

FINANCIAL INDUSTRY REGULATORY
AUTHORITY, INC. (FINRA),

                Defendant-Appellee.

                   Appeal from the United States District Court
                     for the Northern District of California
                    James Donato, District Judge, Presiding

                           Submitted October 22, 2018**

Before:      SILVERMAN, GRABER, and GOULD, Circuit Judges.

      Syed Nazim Ali appeals pro se from the district court’s judgment dismissing

his and Global eBusiness Services, Inc.’s diversity action alleging state law claims

arising from an arbitration proceeding before a Financial Industry Regulatory


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Authority (“FINRA”) panel. We have jurisdiction under 28 U.S.C. § 1291. We

review de novo a dismissal under Fed. R. Civ. P. 12(b)(6). N.M. State Inv. Council

v. Ernst & Young LLP, 641 F.3d 1089, 1094 (9th Cir. 2011). We affirm.

      The district court properly dismissed Ali’s claims on the basis of arbitral

immunity because the claims alleged “effectively seek[] to challenge the decisional

act of an arbitrator or an arbitration panel.” Sacks v. Dietrich, 663 F.3d 1065,

1069-70 (9th Cir. 2011) (arbitral immunity exists to “protect the decision-maker

from undue influence and protect the decision-making process from reprisals by

dissatisfied litigants” (citation and internal quotation marks omitted)).

      We do not consider Ali’s contentions on behalf of Global eBusiness Services,

Inc. because Ali, who is appearing pro se, may not represent a corporation. See

C.E. Pope Equity Tr. v. United States, 818 F.2d 696, 697 (9th Cir. 1987).

      AFFIRMED.




                                           2                                  18-15716